McCulloch, O. J., (dissenting). No question is raised in this case as to tbe constitutionality of tbe bill nor as to the policy which prompted the Legislature to pass it. There is before the court for decision only tbe question whether the Governor vetoed the hill or approved* it. The case of Powell v. Hays, 83 Ark. 448, is controlling. The writer did not agree to the decision in that case, and the views set forth in his dissenting opinion have not undergone any change, 'but a decision on so important a subject should not be so lightly overturned nor whittled away to suit the exigencies of particular cases. It would be far better, though, to overrule it outright than to make refined distinctions which leave the law on the subject in a state of hopeless uncertainty. If the decision was the law for a case involving the veto of a bill to transfer a county from one judicial circuit to another, it still ought to be the law in a case where there is involved a veto of the race horse gaming bill, however objectionable such legislation may be to many citizens of the State. Now, there were two opinions written in Powell v. Hays, supra, representing the views of the majority of the court, and it is necessary to consider the facts of the case to understand what was decided SO' far as relates to the present controversy. The bill was sent to the Secretary of State by Acting Governor Pindall, accompanied by a proclamation vetoing it. The signature of the Executive was not attached to the bill. Acting Governor Moore had signed it, 'but the signature had been erased. The record finally made by the Acting Governor, so far as related to the face of the bill, did not show that it had been approved. An erased signature was the same as no signature. Nor did the veto message of the Acting Governor show that the bill had been approved by his predecessor.' He merely stated in his message that the bill had been signed by Acting Governor Moore and left in the executive office. 'That statement in the message, coupled with the assertion of the right to veto the bill, necessarily meant that it had never been approved, and as that was the final record made by the Executive the veto would have prevailed if this court had not decided to look beyond the record and ascertain the fact that Acting Governor Moore had signed the bill as evidence of his intention to Approve it. The necessary effect of the decision was, then, to supplement the record by oral proof of the intention of the Executive in affixing his signature, for the court held that the 'bill became a law the moment the Executive signed it with the intention of approving it, whether'he lodged it with the Secretary of State or not. Oral testimony was in fact heard and considered by this court. In the opinion on rehearing, the majority disclaim the necessity for considering oral testimony, but the essential fact, i. e., the intention of Acting Governor Moore, was not established in any other way, and it was said in the opinion that it was the sound view of the law of the case “to turn the question upon the intention of approval by the Governor rather than upon the less important act of the Governor or his subordinate in handing the bill over to another official.” It is not inappropriate to quote from an opinion in another case written by the Chief Justice who wrote both opinions in Powell v. Hays, to show that it was intended to hold that oral testimony was admissible. In Ex parte Thompson, 86 Ark. 69, Chief Justice Hill, speaking for the court, said: “In the case of Powell v. Hays, 83 Ark. 448, the court decided an act of a co-ordinate department of the government to be void upon the allegations in the petition and response. These allegations, however, were sustained by the eral testimony of distinguished witnesses in which there was no conflict as to essential facts, and also by record evidence from the office of the Secretary of ¡State. ’ ’ The undisputed evidence in the case, if oral testimony is to.be considered at all, shows beyond any dispute that the bill was signed by the Executive with all the outward manifestations of approval so as to make it a law in the manner provided by the Constitution, according to the rule laid down in Powell v. Hays, supra. The testimony of the Governor himself ¡shows that his action with respect to the bill was sufficient to amount to an approval, if the facts related by him are tested by the rule laid down in the case just mentioned. We need only consider the testimony of the Governor and his private secretary, there being no conflict between them on the points about which they testified. The Governor states that at all times during the consideration of the measure, after it had been delivered to him, he had no intention of approving it, but,’ on the contrary, intended to veto it, though his political and personal friends were earnestly importuning him to sign it. Monday, March 8,1915, was the last day he had for considering it, and on the morning of that day he completed his veto message which he read to some of his friends. The bill as presented by the enrolling committee had the word “approved” written in red ink at the end of the bill on the last page, and, after leaving a space for the signature, contained also the words, “Governor of the State of Arkansas.” At 4 o'clock in the afternoon of that day, while two of the Governor’s friends were in the room urging him to sign the bill, he wrote the prefix “dis” before the word approved, and added the words, “March 8,1915, at 4 o’clock p. m.” He then placed a caret after the word “disapproved, ’ ’ and above the line wrote ‘ ‘ and vetoed ’ ’ and then signed his name above the words “ Governor of the State of Arkansas.” The two friends saw him write something on the bill, but it was not shown that they knew just what he had written, and they took it for granted from what was said and done at the time that he had approved the bill. One of them left the room at once and went out into the hallway and announced to the friends of the bill that it had been approved by the Governor. A few minutes later he was recalled to the room by the Governor and informed that the bill had not been approved, but, on the contrary, that it would be or had been disapproved. Other friends of the Governor who were interested in the bill’s approval were called into the room and they begged the Governor to sign it, and he finally took his pen and ran a line through the prefix “dis” and the word “and,” leaving the words above the signature “Approved, vetoed, March 8, 1915, at 4 o’clock p. m.” This was done pursuant to the urgent ¡solicitation of the men in the room that the bill be approved, and when this was done everybody in the room gave forth expressions which show that it was understood by all that the bill had in fact been approved. Every one present effusively ¡congratulated the Governor on having approved and signed the bill. The Governor called his private ¡secretary, Mr. Stewart, and handed him the bill, with the directions to ‘ ‘ report it,” meaning to deliver it to the Secretary ¡of State as an approved bill and to report the signing of the bill to the House in which it originated, in accordance with the provisions of the 'Constitution. Nothing was said at that time about the veto message, and it was not delivered to Stewart with- the bill. Stewart took the -bill and left the room with it, going into an outer ¡office where the stenographer worked, and there he found what he described as a rather tumultuous 'body of men who were rejoicing in the approval of the bill and who reached for the bill, exclaiming, “Let me see it! Let me -see it!” He started to ¡unroll it, but before getting as -far as the signature he stopped and rolled it up again and said to the crowd, ‘ ‘ Gentlemen, you will have to get back until I can report this bill,” and called the stenographer and began to dictate the report to the House of Representatives,when a messenger came from the Governor ¡summoning him to return to the room, to which place he repaired, and the Governor took the bill from him and retained it. The Governor then left the executive offices and repaired to his residence, taking the bill and the veto message with him.- The House of Representatives held a night session, and about 8 o’clock the bill was returned to the House by the Governor, with a veto message, and with the prefix “dis” being rewritten above the place where it had been previously written and erased, leaving the statement ¡on the bill to read, “Disapproved, vetoed, March 8, 1915, at 4 ¡o’¡clock p. m. ” Now, the bill was, as before stated, signed with all the outward manifestations of approval. The effect of what the Governor said and did was to declare to those present that he had approved the hill, and he did the last thing for him to do in turning it over to a messenger to deliver to the office of the ¡Secretary of State. If the hill was in fact signed with all the indicia of approval, it was in fact an approval, and a mental reservation on the part of the Governor could not defeat the effect of this overt act. He says that his purpose was merely to get rid of his importunate friends who were urging him to do something against his own ¡better judgment, but the fact remains, when stripped of those mental reservations, that the vital thing which under the Constitution amounts to an approval of the bill, for that instrument says in plain terms that if the Governor approves the bill he shall sign it. There is nothing for ¡him to do with the bill, if he disapproved it, except to return it with his objections to the House in which it originated. Anything written on, the bill !by the Executive was entirely unauthorized in case of veto. When the bill left the hands of the Governor, it had on it the words, above the signature, “Approved, vetoed, ’ ’ but the addition of the last word would not have prevented the bill from going into effect as a statute if it had been delivered to the Secretary of State. It is none the less effectual as a law because it did not reach the office of the Secretary of State, inasmuch as the court in Powell v. Hays said that the question turns, not upon the physical control of the paper, but upon the intention of the Governor when he signs his name to it. It is difficult to say just what the effect would have been under the rule in Powell v. Hays if the Governor had retained the bill in his own hands, but here we have the added fact that he actually parted with it and completely surrendered control of it. He gave no sign to his secretary that the bill was to be retained, but, on the contrary, he spoke the words which amounted to a positive direction to the secretary to deliver it to the Secretary of State where it was to be deposited among the approved bills. The Governor in his testimony gives an interpretation of his own words as follows: “If I hadn’t given him any further direction, he would have written a report of the bill, possibly, and reported it to the House, and then filed it with the Secretary of State. Q. As signed and approved? A. Just as I have stated. But it wasn’t given to him with the intention of getting that far with it.” The thing that gave vitality to the bill as a law was the signature of the Governor, and anything that he wrote above his signature was surplusage. The Supreme Court of the United States, in construing a Federal constitutional provision, said of the act of the Chief Executive: “Even in the event of his approving the bill, it is not required that he shall write on the bill the word ‘approved, ’ nor that he shall date it. ’ ’ Gardner v. Barney, 6 Wall. 499. That being true, the addition of the word “vetoed” would not have defeated the constitutional effect of the Governor’s signature if the bill had reached the Secretary of State, nor even prevent it from taking effect before that time if the signature was attached under circumstances which manifested an intention to approve it. The delivery of the bill to the private secretary, for the purpose of having him carry it to the Secretary of State’s office, was as complete a surrender of it as if it 'had been in fact delivered to the Secretary of State. In Powell v. Hays, this court held that the bill became effective while it was lying on the desk in the executive •office bearing the signature of the Acting Governor. If that be true, certainly when this bill was turned over to another individual, with positive instructions to deposit it with the officer whose duty it was to preserve it among the statutes of the State, it became a law if we are to adhere to the rule announced in the case above cited. The writer is authorized to say that Mr. Justice Hart concurs in the conclusions here stated.